      Case 1:17-cv-03086-AJN-SDA Document 275 Filed 10/15/19 Page 1 of 1




VIA ECF AND EMAIL

October 15, 2019

The Honorable Alison J. Nathan
United States District Court (S.D.N.Y.), Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007
Email: NathanNYSDChambers@nysd.uscourts.gov

       Re:     Republic of Turkey v. Christie’s Inc., et al., 17 Civ. 3086 (AJN) (SDA)

Dear Judge Nathan:

      Defendants Christie’s Inc. and Michael Steinhardt hereby submit their letter-motion to
permanently seal certain materials, per the Court’s September 30, 2019 Order.

       Pursuant to the Protective Order (Dkt #78), and to this Court’s Individual Practices,
Defendants respectfully request that the Court grant leave to file Defendants’ unredacted letter-
motion and exhibits under seal. Defendants have submitted to the Court and opposing counsel a
highlighted copy indicating the portions they want to seal, and will concurrently submit a redacted
copy of the filing via ECF.

                                                     Respectfully submitted:

                                                     /s/ Thomas R. Kline

                                                     Thomas R. Kline, Counsel for Defendants

cc:    Counsel for Plaintiff
